Van Hoesen, J.
I concur, and cite as another authority Maguire agt. Woodside (2 Hilt., 59).
Note.—The law regulating the rights, liabilities and remedies of an employe wrongfully discharged, is ably discussed and fully laid down in Howard agt. Daly (61 N. Y., 362), to which the reader is referred. It has been claimed that in cases where the action was reached and tried, after the expiration of the term of service, although commenced before, that damages were recoverable up to the end of the term, because they were, in their nature, definitely ascertained and fixed before trial. The decision of the common pleas disposes of this claim, by limiting the recovery to the time of bringing suit. [Rep.